       Case 1:20-cv-09405-JPC-SDA Document 33 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϵͬϭϱͬϮϬϮϭ
 Cyril Sheppard,

                                Plaintiff,
                                                            1:20-cv-09405 (JPC) (SDA)
                -against-
                                                            ORDER
 Department of Corrections, et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, on August 5, 2021, the Court scheduled a conference for today at 11:00 a.m.

(see 8/5/2021 Order, ECF No. 32); and

       WHEREAS, Plaintiff did not appear for the conference at the scheduled time, but at

approximately 11:30 a.m. dialed in to the Court’s conference line with the intent to participate

in the conference; and

       WHEREAS, the Court informed Plaintiff that it would reschedule the telephone

conference for October 27, 2021 at 11:00 a.m.

       NOW, THEREFORE, it is hereby ORDERED that the parties are directed to appear for a

telephone conference in this action on October 27, 2021 at 11:00 a.m. At the scheduled time, the

parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745. Plaintiff is reminded that failure to appear for the conference may result in the

imposition of sanctions up to and including a recommendation that his case be dismissed for

failure to prosecute.
        Case 1:20-cv-09405-JPC-SDA Document 33 Filed 09/15/21 Page 2 of 2




        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               September 15, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
